Citation Nr: 1227225	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  05-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active naval service from January 1956 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

This matter was previously before the Board in September 2007, April 2008, October 2008, and July 2009 wherein it was remanded for additional development.  Thereafter, in October 2010 the Board denied the Veteran's claim of entitlement to an initial compensable disability rating for bilateral hearing loss.  The Veteran appealed the Board's October 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court granted a joint motion of the parties and remanded the case for additional development consistent with the joint motion.  In March 2012, the Board remanded the case for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that of record is a May 2012 statement from the Veteran's representative in support of the claim.  A review of the statement shows that it addresses issues that are not currently before the Board.  Based on a review of the record, these issues have not been raised by the Veteran, nor are they reasonably raised by the record.  Therefore, the Board finds that this statement is in error and will not consider it in conjunction with this appeal.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.




REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of previous remands.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In the November 2011 joint motion, the Board was directed to obtain clarification regarding the results of the June 2009 private audiological evaluation report submitted by the Veteran.  In the March 2012 Remand, the Board directed that the Veteran be afforded a new VA audiological evaluation to determine the current level of severity of all impairment resulting from his service-connected bilateral hearing loss disability.  In addition, the VA examiner was asked to interpret the results from the June 2009 private audiological evaluation report and to determine, if possible, whether the speech recognition scores reported in the audiological evaluation report were based on the Maryland CNC word recognition test.

A review of the record shows that the Veteran was afforded a VA audiological evaluation in April 2012.  A review of the examination report shows that the examiner interpreted the puretone threshold results from the June 2009 private audiological evaluation as requested.  However, the examiner reported that she could only speculate as to which word recognition test was used in that evaluation as the examiner who performed the evaluation did not state which test was used.  

When VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not of record and cannot be obtained in some other way, the Board must seek either clarification from the private examiner or the claimant.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  

Therefore, as the VA examiner was unable to determine which word recognition test was used at the time of the June 2009 private audiological evaluation, attempts to obtain the information directly from the private audiologist who performed the evaluation must be made.   

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his bilateral hearing loss should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC shall contact the appropriate VA medical facilities and attempt to obtain any ongoing medical treatment records pertaining to the Veteran's bilateral hearing loss.  All records obtained should  be associated with the Veteran's claims file.

2.  The RO/AMC shall undertake appropriate development to request clarification from the audiologist who performed the June 2009 private audiological evaluation as to which word recognition test was used at that evaluation.  All attempts to obtain such clarification must be recorded in the claims file.  The Veteran and his representative are to be notified of the results of such efforts in order to allow them the opportunity to respond or to obtain and submit the necessary information for VA review.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

